DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 imply that the first electrode is interposed between itself and the second electrode, which renders the claim indefinite because it is unclear how the first electrode can be interposed between itself.
For the purposes of examination below, Examiner has interpreted claims 7 and 17 as reading:
wherein the first electrode has a spring property, and the fuse element material is supported by being interposed between the first electrode in a bent state and the second electrode in a bent state.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlen (US 2921167 A).
As to claim 1, Dahlen discloses: A protection element (Fig. 1-3) comprising: 
a first electrode 16; 
a second electrode 15 having a spring property (see initial position in Fig. 1); and 
a fuse element material 35 that is disposed between the first electrode and the second electrode, wherein the fuse element material is supported by being interposed between the first electrode and the second electrode in a bent state, each of the first electrode and the second electrode has a claw portion 31-34 at one end thereof, and 
the fuse element material is supported by being interposed among three or more claw portions 31-34 of the first electrode and the second electrode, the claw portions being arranged alternately.

Claim(s) 1-2, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaney (US 3436712 A).
As to claim 1, Heaney discloses: A protection element (Fig. 1-2) comprising: 
a first electrode 12; 
a second electrode 24 having a spring property (see col. 1, lines 45-52 and col. 2, lines 32-36); and 
a fuse element material 20 that is disposed between the first electrode and the second electrode, wherein the fuse element material is supported by being interposed between the first electrode and the second electrode in a bent state, each of the first electrode and the second electrode has a claw portion 16, 32 at one end thereof, and 
the fuse element material is supported by being interposed among three or more claw portions 16, 32 (four portions) of the first electrode and the second electrode, the claw portions being arranged alternately.
As to claim 2, Heaney discloses: wherein a tip 18, 34 of at least a part of the claw portions of the first electrode and the second electrode is bent toward the fuse element material.
As to claim 5, Heaney discloses: wherein a shearing force that is configured to cause the fuse element material to be sheared when an overcurrent flow is applied to the fuse element material from the first electrode and the second electrode (col. 1, lines 45-52).
As to claim 7 (as best understood), Heaney discloses: wherein the first electrode has a spring property (see col. 1, lines 45-52 and col. 2, lines 32-36), and the fuse element material is supported by being interposed between the first electrode in a bent state and the second electrode in a bent state.
As to claim 9, Heaney discloses: wherein a first terminal member 38 is connected to the first electrode, and a second terminal member 36 is connected to the second electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 15-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaney (US 3436712 A) in view of Yoneda (US 20150084734 A1).
As to claim 3, Heaney discloses: A protection element (Fig. 1-2) comprising: 
a first electrode 12; 
a second electrode 24 having a spring property (see col. 1, lines 45-52 and col. 2, lines 32-36); and 
a fuse element material 20 that is disposed between the first electrode and the second electrode, 
wherein the fuse element material is supported by being interposed between the first electrode and the second electrode in a bent state, and 
the fuse element material is cut by the spring property of the second electrode (see col. 1, lines 45-52 and col. 2, lines 32-36).
Heaney also notes that the temperature at which the fusible element material fuses is determined by the selection of the alloy (col. 2, lines 5-10).
Heaney does not explicitly disclose:
the fuse element material is made of a laminate including a high melting point metal layer and a low melting point metal layer, and 
the fuse element material is cut by the spring property of the second electrode in a state where the low melting point metal layer softens at a melting point of the low melting point metal layer and the high melting point metal layer maintains rigidity.
However, Yoneda discloses:
the fuse element material is made of a laminate including a high melting point metal layer 13a (Fig. 1B) and a low melting point metal layer 13b, and 
a state where the low melting point metal layer softens at a melting point of the low melting point metal layer (melts, par. 0081, 0085-0086) and the high melting point metal layer maintains rigidity (the high melting point metal layer is not melted but instead eroded by the molten low melting point layer; par. 0081, 0085-0086);
in order to surely fuse/interrupt the circuit (par. 0081).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney as suggested by Yoneda, e.g., providing:
the fuse element material is made of a laminate including a high melting point metal layer and a low melting point metal layer, and 
the fuse element material is cut by the spring property of the second electrode in a state where the low melting point metal layer softens at a melting point of the low melting point metal layer and the high melting point metal layer maintains rigidity (e.g. when the high melting point layer has eroded enough it will be overcome by the biasing forces of Heaney);
in order to surely fuse/interrupt the circuit.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the fusible materials/melting temperatures for effecting fusing/separation temperature and/or time) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Heaney in view of Yoneda above discloses:
wherein the low melting point metal layer is made of a Pb-free solder (par. 0061; Yoneda), and the high melting point metal layer is made of Ag or Cu, or a metal containing Ag or Cu as a main component (par. 0061; Yoneda).
As to claim 15, the obvious modification of Heaney in view of Yoneda above discloses:
wherein a shearing force that is configured to cause the fuse element material to be sheared when an overcurrent flow is applied to the fuse element material from the first electrode and the second electrode (col. 1, lines 45-52; Heaney).
As to claim 16, the obvious modification of Heaney in view of Yoneda above does not explicitly disclose: wherein at least one of the first electrode and the second electrode are joined to the fuse element material by solder.
However, Yoneda discloses:
wherein at least one of the first electrode and the second electrode are joined to the fuse element material by solder (par. 0061);
in order to connect the fusible conductor to the heating body extraction electrode and first and second electrodes (par. 0061).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney and Yoneda as suggested by Yoneda, e.g., providing:
wherein at least one of the first electrode and the second electrode are joined to the fuse element material by solder;
in order to connect the fusible conductor to the heating body extraction electrode and/or first and second electrodes.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 17 (as best understood), the obvious modification of Heaney in view of Yoneda above discloses:
wherein the first electrode has a spring property (see col. 1, lines 45-52 and col. 2, lines 32-36; Heaney), and the fuse element material is supported by being interposed between the first electrode in a bent state and the second electrode in a bent state.
As to claim 19, the obvious modification of Heaney in view of Yoneda above discloses:
wherein a first terminal member 38 (Heaney) is connected to the first electrode, and a second terminal member 36 is connected to the second electrode.
As to claim 20, the obvious modification of Heaney in view of Yoneda above does not explicitly disclose:
a heat generating body that is configured to heat the fuse element material; and a third electrode that is configured to supply a current to the heat generating body.
However, Yoneda discloses:
a heat generating body 14 (par. 0056; Fig. 1A-1B) that is configured to heat the fuse element material; and a third electrode 18 (par. 0060) that is configured to supply a current to the heat generating body;
in order to surely fuse the fusible conductor (par. 0075).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney and Yoneda as suggested by Yoneda, e.g., providing:
a heat generating body that is configured to heat the fuse element material; and a third electrode that is configured to supply a current to the heat generating body;
in order to surely fuse the fusible conductor.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 21, the obvious modification of Heaney in view of Yoneda above discloses:
wherein the heat generating body 14 (Yoneda) has one end connected to the third electrode 18 (P2) and the other end connected to at least one of the fuse element material (through 16; par. 0074), the first electrode, and the second electrode.
As to claim 22, the obvious modification of Heaney in view of Yoneda above discloses:
wherein a third terminal member (upper surface of either 18, can be soldered to, connected to P1, P2 see also Fig. 3) is connected to the third electrode (integrally formed with either 18).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaney (US 3436712 A) as applied to claim 1 above, and further in view of Knab (US 20100176910 A1).
As to claim 6, Heaney does not explicitly disclose: wherein at least one of the first electrode and the second electrode are joined to the fuse element material by solder.
However, Knab discloses:
joining electrodes 9 (Fig. 1) to the fuse element 2 by solder 8 (par. 0042);
in order to join the fuse element to the electrodes, and in order to provide a thermal fuse with a low triggering temperature (par. 0033).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney as suggested by Knab, e.g., providing:
wherein at least one of the first electrode and the second electrode are joined to the fuse element material by solder;
in order to join the fuse element to the electrodes, and in order to provide a thermal fuse with a low triggering temperature.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaney (US 3436712 A) as applied to claim 1 above, and further in view of Yang (US 20170110279 A1).
As to claim 8, Heaney does not explicitly disclose:
wherein each of the first electrode and the second electrode has an external terminal hole.
However, Yang discloses:
wherein each of the first electrode and the second electrode 230 (Fig. 8-11) has an external terminal hole (clearly visible).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney as suggested by Yang, e.g., providing:
wherein each of the first electrode and the second electrode has an external terminal hole;
in order to provide a conventional terminal configuration, and since there is no evidence that the claimed shape is significant.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaney (US 3436712 A) as applied to claim 1 above, and further in view of Yoneda (US 20150084734 A1).
As to claim 10, Heaney does not explicitly disclose:
a heat generating body that is configured to heat the fuse element material; and a third electrode that is configured to supply a current to the heat generating body.
However, Yoneda discloses:
a heat generating body 14 (par. 0056; Fig. 1A-1B) that is configured to heat the fuse element material; and a third electrode 18 (par. 0060) that is configured to supply a current to the heat generating body;
in order to surely fuse the fusible conductor (par. 0075).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney as suggested by Yoneda, e.g., providing:
a heat generating body that is configured to heat the fuse element material; and a third electrode that is configured to supply a current to the heat generating body;
in order to surely fuse the fusible conductor.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 11, the obvious modification of Heaney in view of Yoneda above discloses:
wherein the heat generating body 14 (Yoneda) has one end connected to the third electrode 18 (P2) and the other end connected to at least one of the fuse element material (through 16; par. 0074), the first electrode, and the second electrode.
As to claim 12, the obvious modification of Heaney in view of Yoneda above discloses:
wherein a third terminal member (upper surface of either 18, can be soldered to, connected to P1, P2 see also Fig. 3) is connected to the third electrode (integrally formed with either 18).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaney (US 3436712 A) in view of Yoneda (US 20150084734 A1) as applied to claim 3 above, and further in view of Yang (US 20170110279 A1).
As to claim 18, the obvious modification of Heaney in view of Yoneda above does not explicitly disclose:
wherein each of the first electrode and the second electrode has an external terminal hole.
However, Yang discloses:
wherein each of the first electrode and the second electrode 230 (Fig. 8-11) has an external terminal hole (clearly visible).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heaney in view of Yoneda as suggested by Yang, e.g., providing:
wherein each of the first electrode and the second electrode has an external terminal hole;
in order to provide a conventional terminal configuration, and since there is no evidence that the claimed shape is significant.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160049275 A1, US 20130033355 A1, US 20080117016 A1, and US 3198914 A disclose conventional protection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835